              IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                            1:19 CV 62

PARKER EXCAVATING, INC.,         )
                                 )
                 Plaintiff,      )
v.                               )
                                 )                              ORDER
JOMCO CONTRACTING, LLC;          )
JOMCO, INC.; HIGHLANDS AT )
CULLOWHEE, LLC; WESLEY           )
SAMUEL OWENBY, JOSEPH            )
RILEY JOHNSON; and TRICIA        )
RUTH,                            )
                                 )
                 Defendants.     )
_________________________________)

      This matter is before the Court following a review of the parties'

supplemental filings regarding the citizenship of the parties (Docs. 29, 30).

      The recent filings provide information with respect to the citizenship of the

members of Defendant Highlands at Cullowhee, LLC. However, information

regarding the members of Defendant JOMCO Contracting, LLC is still needed.

      Accordingly, Defendants are DIRECTED to submit, within seven (7) days of

the entry of this Order, a response similar to their previous supplemental filing (Doc.

29) that identifies the members of Defendant JOMCO Contracting, LLC.


                                 Signed: November 12, 2019
